

116 HRES 426 IH: Expressing the sense of the House of Representatives that the United States should continue to engage with and support the people and governments of El Salvador, Guatemala, and Honduras in order to improve security and prosperity and address the root causes of migration to the United States.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 426IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Sires (for himself and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States should continue to
			 engage with and support the people and governments of El Salvador,
			 Guatemala, and Honduras in order to improve security and prosperity and
			 address the root causes of migration to the United States.
	
 Whereas two-thirds of the population of Honduras and nearly 60 percent of the population of Guatemala live in poverty, according to the World Bank;
 Whereas El Salvador and Honduras have two of the world’s highest murder rates, according to the United Nations Office on Drugs and Crime (UNODC);
 Whereas the region of Central America that encompasses the countries of El Salvador, Guatemala, and Honduras, commonly known as the Northern Triangle, is a major trafficking route for illegal drugs, including for 90 percent of the cocaine destined for the United States;
 Whereas youth in Northern Triangle countries are relentlessly persecuted by gangs and often victims of forced recruitment;
 Whereas more than a quarter of youth in each country between the ages of 15 and 24 is not engaged in employment, education, or vocational training;
 Whereas El Salvador, Guatemala, and Honduras all receive low scores in Transparency International’s Corruption Perceptions Index, indicating a high degree of perceived corruption;
 Whereas the rate of impunity in all three countries has been estimated at over 90 percent; Whereas violent crimes targeting women, including femicides, occur at alarming rates and are rarely prosecuted;
 Whereas violence, poverty, forced gang recruitment, food insecurity, absence of rule of law, and corruption and extortion are among the key factors driving people to migrate from El Salvador, Guatemala, and Honduras;
 Whereas research shows that violence is a direct driver of migration; Whereas according to the Inter-American Dialogue, a 1 percent increase in homicides corresponds with respective increases in migration of 120%, 100%, and 188% in Honduras, Guatemala, and El Salvador;
 Whereas the Northern Triangle countries are the primary source of irregular migration flows to the United States;
 Whereas in 2014, the conditions in the Northern Triangle contributed to a crisis in which the U.S. Border Patrol apprehended nearly 52,000 unaccompanied minors at the southwest border of the United States, according to the Congressional Research Service;
 Whereas, while the United States has been committed to a strong foreign assistance program for the Northern Triangle to improve good governance and spur economic development, these countries are still experiencing economic insecurity, corruption and violence;
 Whereas it remains essential that the United States continues to implement development programs in the region;
 Whereas promoting security, the rule of law, and economic prosperity in this region is a long-term goal, and to successfully allocate aid to these countries, the United States should continue to assist, and should work to maintain effectiveness of its foreign development assistance programs, through institutions such as the new United States International Development Finance Corporation, which was established under the Better Utilization of Investments Leading to Development Act of 2018 or the BUILD Act of 2018 (division F of Public Law 115–254);
 Whereas, on March 20, 2019, the Overseas Private Investment Corporation, which is the predecessor to the United States International Development Finance Corporation, approved more than $350 million in financing to construct a liquified natural gas power generation facility in El Salvador;
 Whereas the new power generation facility would become the largest thermal power plant in El Salvador and would increase the country’s power generating capacity by 23 percent, helping it meet growing demand and reduce dependence on diesel and heavy fuel oil;
 Whereas the U.S. Strategy for Engagement in Central America constitutes a multi-faceted, bipartisan approach to improve governance and security and enhance prosperity in the region;
 Whereas United States foreign assistance to governmental and non-governmental organizations has enabled the investigation and prosecution of important corruption cases, a reduction in crime in many dangerous neighborhoods of El Salvador, Guatemala, and Honduras, the seizure of record amounts of illegal drugs, increased employment opportunities for youth, and the strengthening of the agricultural sector in the region;
 Whereas, for example, United States food security and agricultural assistance programs in Guatemala helped create more than 78,000 jobs and $160 million in sales from 2013 to 2017, according to the United States Agency for International Development; and
 Whereas targeted United States security assistance in gang-controlled neighborhoods contributed to a reduction in homicides by more than 50 percent in Rivera Hernandez in Honduras, according to the Los Angeles Times, and a reduction in homicides by 61 percent in targeted municipalities in El Salvador, according to the United States Agency for International Development: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the importance of implementing the U.S. Strategy for Engagement in Central America and continuing to support the people and governments of El Salvador, Guatemala, and Honduras to advance our shared interests;
 (2)believes addressing the root causes of migration in addition to securing our borders is the best way to prevent a migration crisis; and
 (3)urges the Administration to prioritize addressing root causes of migration, including fighting corruption, increasing security, and promoting economic growth.
			